                                                                                                                                                    X



                                                                                                                                       2/
                                                                                                                                       2 1 1/ 2 0 1 9

                                                                        T H e Crr v o F N E W Y o n x

Z A C H A R Y W. C A R T E R                                           L L w D n pl nr M E N T                                                          M aril y n Ri c ht er
C or p or ati o n C o u n s el                                                    C H U R C H ST REET
                                                                              I O O                                                                T el. ( 2 1 2) 3 s 6- 2 0 8 3
                                                                             N E W Y O R K, N Y 1 O O O 7




                                                                                                            F e br u ar y 8, 2 0 1 9
                T h e H o n or a bl e E d g ar d o R a m o s
                U nit e d St at e s Di stri ct C o urt
                S o ut h er n Di stri ct of N e w Y or k
                4 0 F ol e y S q u ar e
                N e w Y or k, N. Y. 1 0 0 0 7
                                       R e:    C hri st a M c A ulffi I nt er m e di at e S c h o ol P T O, I n c. v. Bill D e Bl a si o,
                                               1 8 c v 1 1 6 s 7 ( E R)( o T w)
                D e ar J u d g e R a m o s:

                          I a m o n e of t h e l ar v y er s w h o r e pr e s e nt D ef e n d a nt s i n t h e a b o v e- s u bj e ct a cti o n. B y or d er
                d at e d F e br u ar y 4, 2 0 1 9 ( d kt. n o. 6 0), Y o ur H o n or dir e ct e d Pl ai ntiff s t o pr o vi d e b y t o d a y,
                a d diti o n al e vi d e n c e c o n c er ni n g t h e st a n di n g of t h e or g a ni z ati o n Pl ai ntiff s.

                            I n t h e s e cti o n o n st a n di n g i n Pl ai ntiff s' R e pl y i n S u p p ort of M oti o n f or Pr eli mi n ar y
                I nj u n cti o n) d at e d J a n u ar y 2 4, 2 0 1 9 ( d kt. n o. 5 5) (" R e pl y M O L"), p. 5, n. 5, Pl ai ntiff s
                a c k n o wl e d g e t h at t w o of t h e t hr e e i n di vi d u al Pl ai ntiff s " will n ot s uff er i m m e di at e h ar m t hi s
                 c y cl e," a n d t h u s i m pli citl y a c k n o wl e d g e t h at t h e y d o n ot h a v e st a n di n g t o s e e k t h e r e q u e st e d
                pr eli mi n ar y i nj u n cti o n.l A s t o t h e t hir d i n di vi d u al Pl ai ntiff, it i s a s s ert e d t h at, " A s t o Mr. W o n g,
                t h e a d mi s si o n s c ut off s h a v e y et t o b e r el e a s e d s o Pl ai ntiff s m ai nt ai n h e still m a y b e i nj ur e d a n d
                t h at hi s cl ai m i s n ot m o ot." R e pl y M O L, p. 5, n. 5.

                            D ef e n d a nt s r e s p e ctf ull y r e q u e st t h at Y o ur H o n or c o n si d er t h e a d diti o n al e vi d e n c e i n t h e
                a c c o m p a n yi n g S u p pl e m e nt al D e cl ar ati o n of N a di y a C h a d h a, d at e d F e br u ar y 7, 2 0 1 9, w hi c h
                c o nt ai n s t h e c ut- off s c or e s f or t h e S H S A T e x a mi n ati o n. I n h er D e cl ar ati o n d at e d J a n u ar y 1 7,
                2 0 1 9 ( d kt. n o. 4 9), M s. C h a d h a st at e d t h at t h e c ut- off s c or e s h a d n ot t h e n b e e n c al c ul at e d. Si n c e
                t h at d at e, a s p art of t h e pr o c e s s of d et er mi ni n g a n d pr o vi di n g off er s t o t h e S p e ci ali z e d Hi g h

                I As      s et f ort h i n D ef e n d a nt s' o p p o siti o n p a p er s, it i s D ef e n d a nt s' p o siti o n t h at t h e s e t w o
                i n di vi d u al Pl ai ntiff s n ot o nl y l a c k st a n di n g t o s e e k t h e r e q u e st e d pr eli mi n ar y i nj u n cti o n, b ut d o
                n ot h a v e st a n di n g t o m ai nt ai n t h e l a w s uit.
S c h o ol s, t h e c ut- off s c or e s h a v e b e e n c al c ul at e d f or b ot h p o s si bl e o ut c o m e s: w h et h er t h e
pr eli mi n ar y i nj u n cti o n i s d e ni e d or i s gr a nt e d. A s t h e S u p pl e m e nt al D e cl ar ati o n d e m o n str at e s,
gi v e n t h e s e c ut- off s c or e s, a n d t h e S H S A T s c or e of Pl ai ntiff W o n g' s d a u g ht er ( w hi c h s c or e w e
pr o vi d e d t o Pl ai ntiff s' c o u n s el b y l ett er d at e d J a n u ar y 1 8, 2 0 1 9, b ut h a v e n ot p ut o n t h e r e c or d
d u e t o it s s e n siti v e n at ur e), Pl ai ntiff W o n g   d o e s n ot h a v e st a n di n g.


                                                                                          Si n c er el y y o ur s,
                                                                                                        I



                                                                                          M aril y n
                                                                                          A s si st a nt C or p or ati o n C o u n s el




                                                                       2
